Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/891,482 filed on 06/03/2020.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/27/2013. It is noted, however, that applicant has not filed a certified copy of the JP2013-175339 application as required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2010/0253222 to Koshihara.
Regarding independent claim 1, Koshihara discloses a light emitting device (Fig. 5) comprising:
a first transistor (Fig. 5: 12; see examiner’s mark-up);
an electrode (Fig.5: 36) having light reflexivity and light transparency;

a second conductive film (Fig. 5: 24; see examiner’s mark-up) having light reflexivity (¶0068), the second conductive film disposed in a same layer (such as layer 23) as the first conductive film (Fig. 5: and see examiner’s mark-up);
a light emission functional layer (Fig. 5: 34) disposed in a layer between the electrode (36) and the first conductive film (24); and
a first pixel electrode (Fig. 5: 33; see examiner’s mark-up) disposed in a layer between the light emission functional layer (34) and the first conductive film (24), the first pixel electrode (33) including:
a first light emission region (Fig. 5 and see examiner’s mark-up) where the light emission functional layer (34) and the first pixel electrode (33) are in direct contact, the first light emission region (see examiner’s mark-up) being disposed where the first pixel electrode (33) and the first conductive film (24) overlap in a plan view (see fig. 3 for plan view); and
a first contact region (Fig. 5 and see examiner’s mark-up) where the second conductive film (24) and the first pixel electrode (33) overlap in the plan view (see fig. 3 for plan view), wherein
the second conductive film (Fig. 5:24 and see examiner’s mark-up) electrically connects (via drain electrode 12d) between the first transistor (either of item 12 in fig. 5 can be considered the first transistor) and the first pixel electrode (33) in the first contact region (see examiner’s amendment), and
a first distance between the first conductive film (see examiner’s mark-up) and the electrode (36) in a thickness direction of the first conductive film (see examiner’s mark-up) is 

    PNG
    media_image1.png
    508
    878
    media_image1.png
    Greyscale


Regarding claim 2, Koshihara discloses a first insulating layer (Fig. 5: 28 and examiner’s mark-up above) disposed in a layer between the first conductive film (24) and the first pixel electrode (33).
Regarding claim 3, Koshihara discloses a second insulating layer (Fig. 5 and examiner’s mark-up above; it is noted that layer 28 is not a continuous layer therefore under broadest reasonable interpretation considered the second insulating layer) disposed in a layer between the light emission functional layer (34) and the first pixel electrode (33) in the first contact region.
Regarding claim 5, Koshihara discloses a relay electrode (32) disposed in a layer between the first pixel electrode (33) and the second conductive film (24), the relay electrode 
Regarding claim 6, Koshihara discloses a relay electrode (31) disposed in a layer between the first electrode (36) and the first insulating layer (28; see examiner’s mark-up above), the relay electrode (31) electrically connecting between the first pixel electrode (33) and the second conductive film (24).
Regarding claim 9, Koshihara discloses:
a second transistor (Fig. 5: 12; see examiner’s mark-up below);
a third conductive film having light reflexivity (Fig. 5: 24 where the second transistor 12 is formed), the third conductive film (Fig. 5: 24) being configured to be supplied with the constant potential;
a fourth conductive film (Fig. 5: 24 next to the second transistor 12 to the left of fig. 5) having light reflexivity, the fourth conductive film (24) disposed in the same layer (such as layer 23) as the first conductive film (24); and
a second pixel electrode (33, 33 is formed where the second transistor is formed) disposed in the layer between the light emission functional layer (34) and the third conductive film (24), the second pixel electrode (33) including:
a second light emission region (similar to the first light emission region but where the 
a second contact region (similar to the first contact region but where the second transistor is formed) where the fourth conductive film (24) and the second pixel electrode (33) overlap in the plan view (see fig. 33 for plan view), wherein
the fourth conductive film (24) electrically connects between the second transistor (see examiner’s mark-up below) and the second pixel electrode (33) in the second contact region,
a third distance (similar to the first distance but where the second transistor is formed) between the third conductive film (24) and the electrode (36) in the thickness direction is same as a fourth distance (similar to the second distance but where the second transistor is formed) between the fourth conductive film (24) and the electrode (36) in the thickness direction, and the third distance is different from the first distance (see examiner’s mark-up below; depending on the different parts of 36 with respect to the top surface of the 24, the distances can be different).


    PNG
    media_image2.png
    507
    881
    media_image2.png
    Greyscale


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
  The prior art of record fails to teach or render obvious the limitation from claim 4 requiring that “a second insulating layer disposed in a layer between the light emission functional layer and the first pixel electrode in the first contact region” taken in combination with all remaining limitations of each respective claim.
The prior art of record fails to teach or render obvious the limitation from claim 7 requiring that “a relay electrode disposed in a layer between the first pixel electrode and the second conductive film, the relay electrode electrically connecting between the first pixel electrode and the second conductive film” taken in combination with all remaining limitations of each respective claim.

All dependent claims inherit the allowable subject matter of the respective independent claim and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896